Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on June 29, 2021 as a reply to the non-final office action mailed on June 14, 2021.
Claims 1, 7 and 12-21 have been cancelled.
Claims 2-6, 8-11 and 22-32 are pending and rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on June 29, 2021 have been carefully considered but deemed unpersuasive in view of Examiner’s response set forth below.
The rejection of claims under the double patenting doctrine is maintained as it has not been overcome by either the claim amendments or a terminal disclaimer.
Regarding the rejection of claims 2-21 under 35 U.S.C. 103, Applicant has responded by significantly amended the claims. However, a careful review of the amended claims showed a portion of the SIP signaling process, which involves communication between a client application and a signaling controller to set up a media session, has been cancelled.  Meanwhile, little additional subject matter has been added to the claims by the modified verbiage.  As a result, the scope of the independent claims have been broadened rather than narrowed. 
Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 2-6, 8-11 and 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,212,237. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.
Claims 2-6, 8-11 and 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,774,687. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-11 and 22-32 are rejected under 35 U.S.C. 103 as obvious over Coulombe et al. (US 2012/0021796) in view of Moustafa et al. (US 2015/0281299).
Regarding claim 2, Coulombe disclosed a method comprising: 
Coulombe, Figs. 5B, 8 and [0063] disclosed that the terminal A sends a SIP INVITE request 810 to the Controlling POC Function (CPF) 802, where the SIP INVITE specifies a client codec AMR; here); 
selecting, based on the request, a first destination device of a plurality of destination devices based on the request and providing information specifying the client codec to the first destination device (Coulombe, Figs. 5B, 8 and [0066] disclosed that the CPF selects and forwards the INVITE to the terminal 808 in message 815, which contains offer of AMR and EVRC codecs); 
receiving, using a signal controller, a first signaling message, the first signaling message transmitted from a destination device via a signaling interface of the media server (Coulombe, Figs. 5B, 8 and [0067] disclosed that in response to receiving the 200 OK EVRC message from the mobile terminal 808, the CPF 802 requests the transcoding server 804 to update the transcoding session with EVRC codec; said codec anticipates the media parameter in the claim; the Controlling POC function (CPF) 802 anticipates the signaling controller device in the claim, the mobile A anticipates the client application and the 200 OK EVRC message 816 shown in Fig. 8 anticipates a first signaling message), the signaling interface of the media server being separate from a media interface of the media server (any device that uses SIP signaling to set up media sessions inherently has a signaling interface and a separate media interface), the signaling message specifying a destination device media parameter (Coulombe, Figs. 5B, 8 and [0068] disclosed EVRC codec, which anticipates the media parameter in this claim limitation);
Coulombe, Figs. 5B, 8 and [0068], “Upon receiving message 816, the CPF 802 requests the TS 804, in message 818, to update the transcoding session according to the information provided by the invited terminal 808, who has accepted the invitation” the Transcoding Server(TS) 804 anticipates the proxy service), the signaling interface of the proxy service being separate from a media proxy interface of the proxy service and a client proxy media interface of the proxy service (any device that uses SIP signaling to set up media sessions inherently has a signaling interface and a separate media interface)
receiving, using the signal controller, a second signaling message, the second signaling message being transmitted from the proxy service via the signaling interface of the proxy service, the second signaling message specifying a destination device proxy media parameter and a client proxy media parameter from the proxy service (Coulombe, Figs. 5B, 8 and [0065, 0069], message 814, OK(AMR + EVRC) or message 820, OK AMR); and
providing using the signal controller the destination device proxy media parameter, the destination device proxy media parameter being received via the signaling interface of the destination device (Coulombe, Figs. 5B, 8 and [0066], message 815);
providing using the signal controller, the client proxy media parameter, the client proxy media parameter being received via a signaling interface of a client system (Coulombe, Figs. 5B, 8 and [0070], message 820), the signaling interface of the client system being separate from a media interface of the client system (any device that uses SIP signaling to set up media sessions inherently has a signaling interface and a separate media interface);
Coulombe, [0003 and 0033], “the media streams are audio, video, text, graphics or of other type”, which refers to the communications between device 806 and  device 808.)
wherein the providing of the destination device media parameter and the providing of the client proxy media parameter causes the proxy service to bridge media communication between the client system and the destination device (Coulombe, Figs. 5B, 8 and [0072] disclosed that the transcoding server exchanges information with the mobile terminal 806 using the AMR/RTP codec interface and exchanges information with the mobile terminal 808 using the EVRC/RTP codec interface, which mean the transcoding server provides media bridging), 
the briding including establishing media communication between the media interface of the destination device and the media proxy interface of the proxy interface, the bridging further including establishing media communication between the media interface and the client proxy media interface (Coulombe, Figs. 5B, 8 and [0072] disclosed that the transcoding server exchanges information with the mobile terminal 806 using the AMR/RTP codec interface and exchanges information with the mobile terminal 808 using the EVRC/RTP codec interface; this is media bridging),
Coulombe did not explicitly disclose that 
the destination device is a first media server that is selected from a plurality of media servers in a media server cluster to provide a media service and 
the proxy service bridges media communication between the client application and the media server.
However, in the same field of endeavor, Moustafa disclosed a technique for streaming digital content from a server to a client device via a context adaptive DASH server (Moustaga, Abstract, Figs. 1, 2B, 3A and 3B). The streaming media server 300 in Moustafa anticipates the media server in the claim and the context adaptive DASH server 500 in Moustafa, which performs media transcoding, is similar to the proxy service in the claim.
In particular, Moustafa disclosed that
media server that is selected from a plurality of media servers in a media server cluster to provide a media service (Moustafa, [0032], “server 300 comprises, for example, an array of enterprise class devices configured to provide video on demand to a large number of geographically distributed client devices”) and 
the proxy service bridges media communication between the client application and the media server (Moustafa, Figs. 3A and 3B, steps 2700, 2720 and 2740) .
Moustafa’s disclosure reveals the need for a transcoding server such as the ones disclosed by Coulombe, therefore would motivate one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to combine Coulombe’s teaching with Moustafa's teaching so that the destination device 506, 608 and 712 in Coulombe’s can also be media servers that can stream media content to the client device, and Coulombe’s DASH server may replace the transcoding server in Colombe to provide media transcoding service and act as a bridge betweem the media server and the client device. 
Claim 22 lists substantially the same subject matter as claim 2, in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 22.   
Claim 31 lists substantially the same subject matter as claim 2, in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 31.   
Regarding claims 3, 23 and 32, Coulombe and Moustafa disclosed the subject matter of claims 2, 22 and 31, respectively.
 Coulombe further disclosed wherein the proxy service communicates media between the client system and the proxy service using a client codec and a client interface code, and the proxy service communicates media between the proxy service and the media server via the media server using a media server codec and a media server interface codec (Coulombe, Figs. 5B, 8 and [0072] disclosed that the transcoding server exchanges information with the mobile terminal 806 using the AMR/RTP codec interface and exchanges information with the mobile terminal 808 using the EVRC/RTP codec interface).  
Regarding claims 4 and 24, Coulombe and Moustafa disclosed the subject matter of claims 2 and 22, respectively.
 Coulombe and Moustafa further disclosed wherein the media server transmitted the first signaling message in response to receiving a client codec from the signaling controller (Coulombe, Figs. 5, 8 and [0067] disclosed the OK EVRC message 816 that is sent by the device 808 to the CPF 802; note that the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
Regarding claims 5 and 25, Coulombe and Moustafa disclosed the subject matter of claims 2 and 22, respectively.
 Coulombe further disclosed receiving a SIP (Session Initiation Protocol) INVITE from the client system that specifies a client codec of the client client (Coulombe, Fig. 5B, 8, [0040, 0063, 0080], “SIP INVITE”, “message 810, INVITE AMR”).
Regarding claims 6 and 26, Coulombe and Moustafa disclosed the subject matter of claims 2 and 22, respectively.
Coulombe disclosed in Figs. 5, 8-11 the communications of media between two mobile devices 806 and 808 while the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
Regarding claims 8 and 27, Coulombe and Moustafa disclosed the subject matter of claims 2 and 12, respectively.
Coulombe and Moustafa further disclosed wherein the client system is external to the signaling controller, the media server is external to the signaling controller, and the proxy service is external to the signaling controller and the media server (Coulombe disclosed in Figs. 5, 8-11 the communications of media between two mobile devices 806 and 808 via external controlling PoC function, and transcoding servers while the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
The motivation for combining Coulombe and Moustafa is the same as that provided above in the rejection of claim 2.
Regarding claims 9 and 28, Coulombe and Moustafa disclosed the subject matter of claims 5 and 24, respectively.
Moustafa further disclosed authenticating the request; and selecting the media server in response to authenticating the request (Moustafa, [0031] disclosed that the network hardware 210 as shown in Fig. 4A may require credentials such as usernames, passwords, and/or other suitable security mechanism”).  
The motivation for combining Coulombe and Moustafa is the same as that provided above in the rejection of claim 2.
Regarding claims 10 and 29, Coulombe and Moustafa disclosed the subject matter of claims 2 and 12, respectively.
Coulombe further disclosed wherein the media server provides first signaling message specifying the media server media parameter after receiving information specifying a client codec from the signaling controller (Coulombe, Fig. 8 and [0067] disclosed that the message 816 sent by the device 808 provides codec information EVRC to the controlling PoC function 802; the EVRC is a codec supported by the device 808. Please note that the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
Regarding claims 11 and 30, Coulombe and Moustafa disclosed the subject matter of claims 2 and 12, respectively.
Coulombe further disclosed wherein the proxy service provides the second signaling message specifying the media server proxy media parameter, the client proxy media parameter to the signaling controller after receiving information specifying a client codec and a media server codec from the signaling controller (Coulombe, Fig. 8 disclosed message 814 “OK(AMR + EVRC) and message 818 “OK(AMR)”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.